Order, entered November 21, 1962, unanimously modified, on the law and on the facts, to provide, in lieu of the second decretal paragraph, (1) that defendant be adjudged in contempt for disobedience of the judgment entered September 18, 1962, such disobedience having impaired and prejudiced plaintiffs’ rights and remedies thereunder, (2) that; defendant be fined in the sum of $250 and directed to pay said sum to plaintiffs, or to their attorneys for plaintiffs’ account, within 10 days after service of a copy of the order entered hereon with notice of entry, (3) that defendant’s; president and executive board be directed, within such period of 10 days (a) ¡to reconstitute Region X as re-established by said judgment, and (b) to call;a regional convention of said Region X, as so reconstituted, to fill the vacancy of vice-president, regional director of said Region, which convention shall be held within 60 days after such call, and (4) that defendant will be purged of such contempt upon due compliance with clauses (2) and (3) above; and as so modified the order is affirmed, with $50 costs to plaintiffs. The judgment entered September 18, 1962 is unambiguous and unconditional. In the plainest terms it re-established the Region X which the president and executive board ¡had invalidly acted to eliminate; and it ordered a convention for that Región X and not for a different geographical area subsequently created and for which the designation “ Region X ” was chosen. The duty to obey the mandate of the judgment is clear (see Mount Sinai Hosp. v. Davis, 8 A D 2d 364). Defendant’s noncompliance is a transparent evasion. Settle order op notice. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.